         Case 1:18-cr-00454-KPF Document 269 Filed 07/20/20 Page 1 of 2




                                MAHER & PITTELL, LLP
                                          ATTORNEYS AT LAW
Reply To:                                                                          Long Island Office
42-40 Bell Blvd, Suite 302                                                    10 Bond St, Suite 389
Bayside, New York 11361                                                Great Neck, New York 11021
Tel (516) 829-2299                                                               Tel (516) 829-2299
jp@jpittell.com                                                                      jp@jpittell.com

July 20, 2020

Hon. Katherine Polk Failla
U.S. Courthouse
                                                              MEMO ENDORSED
40 Foley Square
New York, NY 10007

Re: U.S. v. Nelson, et al, 18 cr 454 (KPF) {Allen Walker}

Dear Judge Failla:

       I am counsel for Allen Walker, a defendant in the above referenced matter.

       Please accept this letter in lieu of a formal motion for an adjournment of Mr. Walker’s
sentencing which is currently scheduled for August 11, 2020.

        As the court is aware, Mr. Walker has been released on bond, due to health concerns in light
of the Pandemic. He is currently residing in Georgia. I am requesting an adjournment as I seek to
have the sentencing proceed at a time when it can occur in person, and, in the event a custodial
sentence is imposed, at a time when it will be safe for Mr. Walker to return to custody. At this point,
it is apparent that these circumstances will exist by the upcoming sentence date. Accordingly, I
respectfully request the sentencing be adjourned for approximately three months to a date in mid-
November.

       I have conferred with the Government and they consent to this request.

                                               Respectfully submitted,
                                               /s/
                                               Jeffrey G. Pittell

cc:    Frank Balsamello, AUSA
       Government counsel of record (by ECF)
       Allen Walker
   Case 1:18-cr-00454-KPF Document 269 Filed 07/20/20 Page 2 of 2




Application GRANTED. The sentencing hearing currently
scheduled for August 11, 2020, is hereby AJDOURNED to November
19, 2020, at 3:00 p.m. in Courtroom 618 of the Thurgood
Marshall Courthouse, 40 Foley Square, New York, New York.
Defendant's sentencing submission shall be due to the Court on
or before November 6, 2020. The Government's sentencing
submission shall be due to the Court on or before November 12,
2020.

Dated:    July 20, 2020                 SO ORDERED.
          New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
